Case 1:21-cv-01484-WJM-SKC Document 26 Filed 09/10/21 USDC Colorado Page 1 of 18




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF COLORADO


    KAREN MCCOLLAM, on behalf of
    herself and all others similarly situated,         Civil Case No. 1:21-cv-01484-MJM-SKC

                                Plaintiff,                  Hon. William J. Martinez
                                                            Magistrate Judge Hon. S. Kato Crews
            vs.
                                                            JURY TRIAL DEMAND
    SUNFLOWER BANK, N.A.

                                Defendant.


                            AMENDED CLASS ACTION COMPLAINT

          Plaintiff Karen McCollam, on behalf of herself and all others similarly situated brings this

   class action complaint against Sunflower Bank, N.A. (“Sunflower” or the “Bank”), and alleges the

   following:

                                             INTRODUCTION

          1.      This is a civil action seeking monetary damages, restitution and declaratory relief

   from Defendant, Sunflower, arising from the unfair and unconscionable assessment and collection

   of “overdraft fees” (“OD Fees”) on accounts that were never actually overdrawn.

          2.      This practice breaches contractual promises made in Sunflower’s adhesion

   contracts.

          3.      In plain, clear, and simple language, the checking account contract documents

   discussing OD Fees promise that Sunflower will only charge OD Fees on transactions where there

   are insufficient funds to cover them.

          4.      Sunflower also breaches its duty of good faith and fair dealing when it charges fee

   in the above circumstance.



                                                   1
Case 1:21-cv-01484-WJM-SKC Document 26 Filed 09/10/21 USDC Colorado Page 2 of 18




           5.       Sunflower’s customers have been injured by Sunflower’s improper practices to the

   tune of millions of dollars taken from their accounts in violation of their agreements with

   Sunflower.

           6.       On behalf of herself and the Class, Plaintiff seeks damages, restitution, and

   injunctive relief for Defendant’s violations as set forth more fully below.

                                                 PARTIES

           7.       Plaintiff is a citizen and resident of Harper, Kansas.

           8.       Defendant Sunflower is engaged in the business of providing retail banking services

   to consumers, including Plaintiff and members of the putative Classes. Sunflower has its

   headquarters in Denver, Colorado and operates banking branches in Colorado, New Mexico,

   Washington, Texas, Arizona, Missouri, and Kansas.

                                     JURISDICTION AND VENUE

           9.       This Court has original jurisdiction of this action, among other reasons, under the

   Class Action Fairness Act of 2005. Pursuant to 28 U.S.C. §§ 1332(d)(2) and (6), this Court has

   original jurisdiction because (1) the proposed Class is comprised of at least 100 members; (2) at

   least one member of the proposed class resides outside of Colorado; and (3) the aggregate claims

   of the putative class members exceed $5 million, exclusive of interest and costs.

           10.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 because Sunflower is

   subject to personal jurisdiction here and regularly conducts business in this District, and because

   a substantial part of the events or omissions giving rise to the claims asserted herein occurred in

   this district.




                                                      2
Case 1:21-cv-01484-WJM-SKC Document 26 Filed 09/10/21 USDC Colorado Page 3 of 18




                   FACTUAL BACKGROUND AND GENERAL ALLEGATIONS

  I.       SUNFLOWER CHARGES OD FEES ON TRANSACTIONS THAT DO NOT
           ACTUALLY OVERDRAW THE ACCOUNT

           A.      Overview of Claim

           11.     Sunflower issues debit cards to its checking account customers, including Plaintiff,

    which allows its customers to have electronic access to their checking accounts for purchases,

    payments, withdrawals and other electronic debit transactions.

           12.     Pursuant to its Account Documents, Sunflower charges fees for debit card

    transactions that purportedly result in an overdraft.

           13.     Plaintiff brings this cause of action challenging Sunflower’s practice of charging

    OD Fees on what are referred to in this complaint as “Authorize Positive, Purportedly Settle

    Negative Transactions” (“APPSN Transactions”).

           14.     Here’s how it works. At the moment debit card transactions are authorized on an

    account with positive funds to cover the transaction, Sunflower immediately reduces

    accountholders checking accounts for the amount of the purchase, sets aside funds in a checking

    account to cover that transaction, and as a result, the accountholder’s displayed “available balance”

    reflects that subtracted amount. As a result, customers’ accounts will always have sufficient

    available funds to cover these transactions because Sunflower has already sequestered these funds

    for payment.

           15.     However, Sunflower still assesses crippling OD Fees on many of these transactions

    and mispresents its practices in its Account Documents.

           16.     Despite putting aside sufficient available funds for debit card transactions at the

    time those transactions are authorized, Sunflower later assesses OD Fees on those same

    transactions when they purportedly settle days later into a negative balance. These types of

                                                      3
Case 1:21-cv-01484-WJM-SKC Document 26 Filed 09/10/21 USDC Colorado Page 4 of 18




   transactions are APPSN Transactions.

          17.     Sunflower maintains a running account balance in real time, tracking funds

   accountholders have for immediate use. This running account balance is adjusted, in real-time, to

   account for debit card transactions at the precise instance they are made. When a customer makes

   a purchase with a debit card, Sunflower sequesters the funds needed to pay the transaction,

   subtracting the dollar amount of the transaction from the customer’s available balance. Such funds

   are not available for any other use by the accountholder, and such funds are specifically associated

   with a given debit card transaction.

          18.     Indeed, the entire purpose of the immediate debit and hold of positive funds is to

   ensure that there are enough funds in the account to pay the transaction when it settles, as discussed

   in the Federal Register notice announcing revisions to certain provisions of the Truth in Lending

   Act regulations:

          When a consumer uses a debit card to make a purchase, a hold may be placed on
          funds in the consumer’s account to ensure that the consumer has sufficient funds in
          the account when the transaction is presented for settlement. This is commonly
          referred to as a “debit hold.” During the time the debit hold remains in place, which
          may be up to three days after authorization, those funds may be unavailable for the
          consumer’s use for other transactions.

   Federal Reserve Board, Office of Thrift Supervision, and National Credit Union Administration,

   Unfair or Deceptive Acts or Practices, 74 FR 5498-01 (Jan. 22, 2009).

          19.     That means when any subsequent, intervening transactions are initiated on a

   checking account, they are compared against an account balance that has already been reduced to

   account for any earlier debit card transactions. This means that many subsequent transactions incur

   OD Fees due to the unavailability of the funds sequestered for those debit card transactions.

          20.     Still, despite keeping those held funds off-limits for other transactions, Sunflower

   improperly charges OD Fees on those APPSN Transactions, although the APPSN Transactions

                                                     4
Case 1:21-cv-01484-WJM-SKC Document 26 Filed 09/10/21 USDC Colorado Page 5 of 18




   always have sufficient available funds to be covered.

          21.     Indeed, the Consumer Financial Protection Bureau (“CFPB”) has expressed

   concern with this very issue, flatly calling the practice “unfair” and/or “deceptive” when:

          A financial institution authorized an electronic transaction, which reduced a
          customer’s available balance but did not result in an overdraft at the time of
          authorization; settlement of a subsequent unrelated transaction that further lowered
          the customer’s available balance and pushed the account into overdraft status; and
          when the original electronic transaction was later presented for settlement, because
          of the intervening transaction and overdraft fee, the electronic transaction also
          posted as an overdraft and an additional overdraft fee was charged. Because such
          fees caused harm to consumers, one or more supervised entities were found to have
          acted unfairly when they charged fees in the manner described above. Consumers
          likely had no reason to anticipate this practice, which was not appropriately
          disclosed. They therefore could not reasonably avoid incurring the overdraft fees
          charged. Consistent with the deception findings summarized above, examiners
          found that the failure to properly disclose the practice of charging overdraft fees in
          these circumstances was deceptive. At one or more institutions, examiners found
          deceptive practices relating to the disclosure of overdraft processing logic for
          electronic transactions. Examiners noted that these disclosures created a
          misimpression that the institutions would not charge an overdraft fee with respect
          to an electronic transaction if the authorization of the transaction did not push the
          customer’s available balance into overdraft status. But the institutions assessed
          overdraft fees for electronic transactions in a manner inconsistent with the overall
          net impression created by the disclosures. Examiners therefore concluded that the
          disclosures were misleading or likely to mislead, and because such misimpressions
          could be material to a reasonable consumer’s decision-making and actions,
          examiners found the practice to be deceptive. Furthermore, because consumers
          were substantially injured or likely to be so injured by overdraft fees assessed
          contrary to the overall net impression created by the disclosures (in a manner not
          outweighed by countervailing benefits to consumers or competition), and because
          consumers could not reasonably avoid the fees (given the misimpressions created
          by the disclosures), the practice of assessing fees under these circumstances was
          found to be unfair.

   Consumer Financial Protection Bureau, Winter 2015 “Supervisory Highlights.”

          22.     There is no justification for these practices, other than to maximize Sunflower’s

   OD Fee revenue. APPSN Transactions only exist because intervening checking account

   transactions supposedly reduce an account balance. But Sunflower is free to protect its interests

   and either reject those intervening transactions or charge OD Fees on those intervening

                                                    5
Case 1:21-cv-01484-WJM-SKC Document 26 Filed 09/10/21 USDC Colorado Page 6 of 18




   transactions—and it does the latter to the tune of millions of dollars each year. But Sunflower was

   not content with these millions in OD Fees. Instead, it sought millions more in OD Fees on these

   APPSN Transactions.

          23.     Besides being unfair and unjust, these practices breach contract promises made in

   Sunflower’s adhesion contracts—contracts which fail to inform accountholders about, and in fact,

   misrepresent, the true nature of Sunflower’s processes and practices. These practices also exploit

   contractual discretion to gouge accountholders.

          24.     In plain, clear, and simple language, the checking account contract documents

   covering OD Fees promise that Sunflower will only charge OD Fees on transactions that have

   insufficient funds to “cover” that debit card transaction.

          25.     In short, Sunflower is not authorized by contract to charge OD Fees on transactions

   that have not overdrawn an account, but it has done so and continues to do so.

          B.      Mechanics of a Debit Card Transaction

          26.     A debit card transaction occurs in two parts. First, authorization for the purchase

   amount is instantaneously obtained by the merchant from Sunflower. When a merchant physically

   or virtually “swipes” a customer’s debit card, the credit card terminal connects, via an

   intermediary, to Sunflower, which verifies that the customer’s account is valid and that sufficient

   available funds exist to “cover” the transaction amount.

          27.     At this step, if the transaction is approved, Sunflower immediately decrements the

   funds in an accountholder’s account and sequesters funds in the amount of the transaction but does

   not yet transfer the funds to the merchant.

          28.     Indeed, the entire purpose of the immediate debit and hold of positive funds is to

   ensure that there are enough funds in the account to pay the transaction when it settles, as discussed



                                                     6
Case 1:21-cv-01484-WJM-SKC Document 26 Filed 09/10/21 USDC Colorado Page 7 of 18




   in the Federal Register notice announcing revisions to certain provisions of the Truth in Lending

   Act regulations:

          When a consumer uses a debit card to make a purchase, a hold may be placed on
          funds in the consumer’s account to ensure that the consumer has sufficient funds in
          the account when the transaction is presented for settlement. This is commonly
          referred to as a “debit hold.” During the time the debit hold remains in place, which
          may be up to three days after authorization, those funds may be unavailable for the
          consumer’s use for other transactions.

   Federal Reserve Board, Office of Thrift Supervision, and National Credit Union Administration,

   Unfair or Deceptive Acts or Practices, 74 FR 5498-01 (Jan. 22, 2009).

          29.     Sometime thereafter, the funds are actually transferred from the customer’s account

   to the merchant’s account.

          30.     Sunflower (like all credit unions and banks) decides whether to “pay” debit card

   transactions at authorization. After that, Sunflower is obligated to pay the transaction no matter

   what. For debit card transactions, that moment of decision can only occur at the point of sale, at

   the instant the transaction is authorized or declined. It is at that point—and only that point—when

   Sunflower may choose to either pay the transaction or decline it. When the time comes to actually

   settle the transaction, it is too late—the financial institution has no discretion and must pay the

   charge. This “must pay” rule applies industry wide and requires that, once a financial institution

   authorizes a debit card transaction, it “must pay” it when the merchant later makes a demand,

   regardless of other account activity. See Electronic Fund Transfers, 74 Fed. Reg. 59033-01, 59046

   (Nov. 17, 2009).

          31.     There is no change—no impact whatsoever—to the available funds in an account

   when this step occurs.

          C.      Sunflower’s Account Documents

          32.     Plaintiff has a Sunflower checking account, which is governed by Sunflower’s

                                                   7
Case 1:21-cv-01484-WJM-SKC Document 26 Filed 09/10/21 USDC Colorado Page 8 of 18




   Account Documents.

          33.    Amongst the Account Documents which govern Plaintiff’s relationship with

   Sunflower is a document entitled, Your Deposit Account (the “Agreement”) as well as a document

   entitled What You Need to Know About Overdrafts and Overdraft Fees (“Opt-In Form”). Both of

   these documents were provided to Plaintiff at account opening and collectively, these documents

   are referred to herein as the “Account Documents.” A true and correct copy of the Agreement is

   attached hereto as Exhibit A. A true and correct copy of the Opt-In Form is attached hereto as

   Exhibit B.

          34.    The Agreement states in pertinent part:

          A temporary debit authorization hold affects your account balance - On debit
          card purchases, merchants may request a temporary hold on your account for a
          specified sum of money when the merchant does not know the exact amount of the
          purchase at the time the card is authorized. The amount of the temporary hold may
          be more than the actual amount of your purchase. Some common transactions
          where this occurs involve purchases of gasoline, hotel rooms, or meals at
          restaurants. When this happens, our processing system cannot determine that the
          amount of the hold exceeds the actual amount of your purchase. This temporary
          hold, and the amount charged to your account, will eventually be adjusted to the
          actual amount of your purchase, but it could be three calendar days, or even longer
          in some cases, before the adjustment is made. Until the adjustment is made, the
          amount of funds in your account available for other transactions will be reduced by
          the amount of the temporary hold. If another transaction is presented for payment
          in an amount greater than the funds left after the deduction of the temporary hold
          amount, you will be charged an NSF or overdraft fee according to our NSF or
          overdraft fee policy. You will be charged the fee even if you would have had
          sufficient funds in your account if the amount of the hold had been equal to the
          amount of your purchase.

   Agreement at 6.

          Overdrafts - You understand that we may, at our discretion, honor withdrawal
          requests that overdraw your account. However, the fact that we may honor
          withdrawal requests that overdraw the account balance does not obligate us to do
          so later.

   Agreement at 8.



                                                  8
Case 1:21-cv-01484-WJM-SKC Document 26 Filed 09/10/21 USDC Colorado Page 9 of 18




            35.    The Opt-In Form states in pertinent part:

            An overdraft occurs when you do not have enough money in your account to cover
            a transaction, but we pay it anyway. We can cover your overdrafts in two different
            ways:
            [. . . ]
            We do authorize and pay overdrafts for the following types of transactions:

      •     Checks and other transactions made using your checking account number
      •     Automatic bill payments

            We will not authorize and pay overdrafts for the following types of transactions
            without your consent.

      •     ATM transactions
      •     Everyday debit card transactions

            We pay overdrafts at our discretion, which means we do not guarantee that we
            will always authorize and pay any type of transaction.

   Ex. B.

            36.    For APPSN Transactions, which are immediately deducted from a positive account

   balance and held aside for payment of that same transaction, there are always funds to “cover”

   those transactions—yet Sunflower assesses OD Fees on them anyway.

            37.    The above promise means that transactions are only overdraft transactions when

   they are authorized into a negative account balance. Of course, that is not true for APPSN

   Transactions.

            38.    APPSN transactions are always initiated at the time the customer swipes the debit

   card when there are sufficient available funds in the account.

            39.    In fact, Sunflower actually authorizes transactions on positive funds, sets those

   funds aside on hold, then fails to use those same funds to settle those same transactions. Instead, it

   uses a secret posting process described below.

            40.    All the above representations and contractual promises are untrue. In fact,


                                                     9
Case 1:21-cv-01484-WJM-SKC Document 26 Filed 09/10/21 USDC Colorado Page 10 of 18




   Sunflower charges OD Fees even when sufficient funds exist to cover transactions that are

   authorized into a positive balance. No express language in any document states that Sunflower

   may impose OD Fees on any APPSN Transactions.

          41.     The NSF and OD Disclosure misconstrues Sunflower’s true debit card processing

   and overdraft practices.

          42.     First, and most fundamentally, Sunflower charges OD Fees on debit card

   transactions for which there are sufficient funds available to cover the transactions. That is despite

   contractual representations that Sunflower will only charge OD Fees on transactions with

   insufficient available funds to cover a given transaction.

          43.     Sunflower assesses OD Fees on APPSN Transactions that do have sufficient funds

   available to cover them throughout their lifecycle.

          44.     Sunflower’s practice of charging OD Fees even when sufficient available funds

   exist to cover a transaction violates a contractual promise not to do so. This discrepancy between

   Sunflower’s actual practice and the contract causes accountholders like the Plaintiff to incur more

   OD Fees than they should.

          45.     Next, sufficient funds for APPSN Transactions are actually debited from the

   account immediately, consistent with standard industry practice.

          46.     Because these withdrawals take place upon initiation, they cannot be re-debited

   later. But that is what Sunflower does when it re-debits the account during a secret batching posting

   process.

          47.     In reality, Sunflower’s actual practice is to assay the same debit card transaction

   twice to determine if the transaction overdraws an account—both at the time a transaction is

   authorized and later at the time of settlement.



                                                     10
Case 1:21-cv-01484-WJM-SKC Document 26 Filed 09/10/21 USDC Colorado Page 11 of 18




          48.     At the time of settlement, however, an available balance does not change at all for

   these transactions previously authorized into good funds. As such, Sunflower cannot then charge

   an OD Fee on such transaction because the available balance has not been rendered insufficient

   due to the pseudo-event of settlement.

          49.     Upon information and belief, something more is going on: at the moment a debit

   card transaction is getting ready to settle, Sunflower does something new and unexpected, during

   the middle of the night, during its nightly batch posting process. Specifically, Sunflower releases

   the hold placed on funds for the transaction for a split second, putting money back into the account,

   then re-debits the same transaction a second time.

          50.     This secret step allows Sunflower to charge OD Fees on transactions that never

   should have caused an overdraft—transactions that were authorized into sufficient funds, and for

   which Sunflower specifically set aside money to pay them.

          51.     This discrepancy between Sunflower’s actual practices and the contract causes

   accountholders to incur more OD Fees than they should.

          52.     In sum, there is a huge gap between Sunflower’s practices as described in the

   Account Documents and Sunflower’s practices in reality.

          D.      Sunflower Abuses Contractual Discretion

          53.     Sunflower’s treatment of debit card transactions to charge OD Fees is more than a

   breach of the express terms of the Account Documents. In addition, Sunflower exploits contractual

   discretion to the detriment of accountholders when it uses these policies.

          54.     Moreover, Sunflower uses its contractual discretion to cause APPSN Transactions

   to incur OD Fees by knowingly authorizing later transactions that it allows to consume available

   funds previously sequestered for APPSN Transactions.



                                                    11
Case 1:21-cv-01484-WJM-SKC Document 26 Filed 09/10/21 USDC Colorado Page 12 of 18




          55.     Sunflower uses these contractual discretion points unfairly to extract OD Fees on

   transactions that no reasonable accountholder would believe could cause OD Fees.

          E.      Plaintiff’s Debit Card Transactions

          56.     As an example, on October 5, 2017, Plaintiff was assessed OD Fees for debit card

   transactions that settled on that day, despite the fact that positive funds were deducted immediately,

   prior to that day, for the transactions on which Plaintiff was assessed OD Fees. This also occurred

   on another one of Plaintiff’s debit card transactions on November 6, 2017.

                                  CLASS ACTION ALLEGATIONS

          57.     Plaintiff brings this action on behalf of herself, and all others similarly situated

   pursuant to Rule 23 of the Federal Rules of Civil Procedure. This action satisfies the numerosity,

   commonality, typicality, adequacy, predominance and superiority requirements of Rule 23. The

   proposed classes are defined as:

          58.     Plaintiff brings this action on behalf of herself and on behalf of all others similarly

   situated. The Class is defined as:

          All accountholders who, during the applicable statute of limitations, were charged
          OD Fees on APPSN Transactions on a Sunflower checking account.

          59.     Excluded from the Class are Defendant, Defendant’s subsidiaries and affiliates,

   their officers, directors and member of their immediate families and any entity in which Defendant

   has a controlling interest, the legal representatives, heirs, successors or assigns of any such

   excluded party, the judicial officer(s) to whom this action is assigned, and the members of their

   immediate families.

          60.     Plaintiff reserves the right to modify or amend the definition of the proposed Class

   and/or to add a subclass(es), if necessary, before this Court determines whether certification is

   appropriate.

                                                    12
Case 1:21-cv-01484-WJM-SKC Document 26 Filed 09/10/21 USDC Colorado Page 13 of 18




          61.     The questions here are ones of common or general interest such that there is a well-

   defined community of interest among the members of the Class. These questions predominate over

   questions that may affect only individual class members because Sunflower has acted on grounds

   generally applicable to the class. Such common legal or factual questions include, but are not

   limited to:

                  a)      Whether Sunflower improperly charged OD Fees on APPSN Transactions;

                  b)      Whether the conduct enumerated above violates the contract;

                  c)      Whether the conduct enumerated above violates the covenant of good faith
                          and fair dealing;

                  d)      The appropriate measure of damages.

          62.     The parties are numerous such that joinder is impracticable. Upon information and

   belief, and subject to class discovery, the Class consist of thousands of members or more, the

   identity of whom are within the exclusive knowledge of and can be ascertained only by resort to

   Sunflower’s records. Sunflower has the administrative capability through its computer systems

   and other records to identify all members of the Class, and such specific information is not

   otherwise available to Plaintiff.

          63.     It is impracticable to bring members of the Class individual claims before the Court.

   Class treatment permits a large number of similarly situated persons or entities to prosecute their

   common claims in a single forum simultaneously, efficiently and without the unnecessary

   duplication of evidence, effort, expense, or the possibility of inconsistent or contradictory

   judgments that numerous individual actions would engender. The benefits of the class mechanism,

   including providing injured persons or entities with a method for obtaining redress on claims that

   might not be practicable to pursue individually, substantially outweigh any difficulties that may

   arise in the management of this class action.

                                                   13
Case 1:21-cv-01484-WJM-SKC Document 26 Filed 09/10/21 USDC Colorado Page 14 of 18




             64.   Plaintiff’s claims are typical of the claims of the other members of the Class in that

   they arise out of the same wrongful business practices by Sunflower, as described herein.

             65.   Plaintiff is a more than adequate representative of the Class in that Plaintiff is a

   Sunflower checking accountholder and has suffered damages as a result of Sunflower’s contract

   violations. In addition:

                   a)      Plaintiff is committed to the vigorous prosecution of this action on behalf
                           of herself and all others similarly situated and has retained competent
                           counsel experienced in the prosecution of class actions and, in particular,
                           class actions on behalf of accountholders against financial institutions;

                   b)      There is no conflict of interest between Plaintiff and the unnamed members
                           of the Class;

                   c)      Plaintiff anticipates no difficulty in the management of this litigation as a
                           class action; and

                   d)      Plaintiff’s legal counsel has the financial and legal resources to meet the
                           substantial costs and legal issues associated with this type of litigation.

             66.   Plaintiff knows of no difficulty to be encountered in the maintenance of this action

   that would preclude its maintenance as a class action.

             67.   Sunflower has acted or refused to act on grounds generally applicable to the class,

   thereby making appropriate corresponding declaratory relief with respect to the Class as a whole.

             68.   All conditions precedent to bringing this action have been satisfied and/or waived.

                           BREACH OF CONTRACT INCLUDING THE
                        COVENANT OF GOOD FAITH AND FAIR DEALING
                             (Individually and on Behalf of the Class)

             69.   Plaintiff repeats and incorporates all of the preceding allegations as if fully set forth

   herein.

             70.   Plaintiff, and all members of the proposed Class contracted with Sunflower for

   checking account services, including debit card services.

             71.   Sunflower breached promises made to Plaintiff and all members of the proposed

                                                      14
Case 1:21-cv-01484-WJM-SKC Document 26 Filed 09/10/21 USDC Colorado Page 15 of 18




   class when as described herein, Sunflower charged OD Fees as a result of transactions that did not

   overdraw a checking account, on APPSN Transactions.

          72.     In addition, there exists an implied covenant of good faith and fair dealing in all

   contracts that neither party shall do anything which will have the effect of destroying or injuring

   the right of the other party to receive the fruits of the contract. Good faith and fair dealing, in

   connection with executing contracts and discharging performance and other duties according to

   their terms, means preserving the spirit – not merely the letter – of the bargain. Put differently,

   the parties to a contract are mutually obligated to comply with the substance of their contract in

   addition to its form. Evading the spirit of the bargain and abusing the power to specify terms

   constitute examples of bad faith in the performance of contracts.

          73.     Subterfuge and evasion violate the obligation of good faith in performance even

   when an actor believes their conduct to be justified. Bad faith may be overt or may consist of

   inaction, and fair dealing may require more than honesty. Examples of bad faith are evasion of

   the spirit of the bargain, willful rendering of imperfect performance, abuse of a power to specify

   terms, and interference with or failure to cooperate in the other party’s performance.

          74.     The implied covenant of good faith and fair dealing applies to the performance and

   enforcement of contracts, limits the parties’ conduct when their contract defers decision on a

   particular term, omits terms, or provides ambiguous terms.

          75.     Sunflower has breached the covenant of good faith and fair dealing and abused its

   discretion in its contract as described herein. Specifically, Sunflower should not have used its

   discretion to charge OD Fees on APPSN Transactions. The Account Documents do not have a

   contract term permitting OD Fees on such transactions, nor multiple NSF Fees on the same

   transaction, and the documents are otherwise ambiguous as to any right for Sunflower to charge



                                                   15
Case 1:21-cv-01484-WJM-SKC Document 26 Filed 09/10/21 USDC Colorado Page 16 of 18




   OD Fees on APPSN Transactions.

          76.     Plaintiff and all members of the proposed Class have performed all, or substantially

   all, of the obligations imposed on them under the contract.

          77.     Plaintiff and all members of the proposed Class have sustained damages as a result

   of Sunflower’s breaches of the contract.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of the Classes, demands a jury trial on

   all claims so triable and judgment as follows:

          A.      Certification for this matter to proceed as a class action on behalf of the Class;

          B.      Declaring Sunflower’s OD Fee policies and practices to be in breach of its contract

                  with accountholders;

          C.      Restitution of all OD Fees and improperly assessed paid to Sunflower by Plaintiff

                  and the members of the Class, as a result of the wrongs alleged herein in an amount

                  to be determined at trial;

          D.      Actual damages in an amount according to proof;

          E.      Pre-judgment and post-judgment interest at the maximum rate permitted by

                  applicable law;

          F.      For costs and attorneys’ fees under the common fund doctrine and all other

                  applicable law; and

          G.      Such other relief as this Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

          Plaintiff and all others similarly situated hereby demand trial by jury on all issues in this

   Class Action Complaint that are so triable.



                                                    16
Case 1:21-cv-01484-WJM-SKC Document 26 Filed 09/10/21 USDC Colorado Page 17 of 18




   Dated: September 10, 2021         Respectfully submitted,


                                  By:/s/ Jeffrey D. Kaliel
                                     Jeffrey D. Kaliel
                                     KALIELGOLD PLLC
                                     1100 15th Street NW, 4th Floor
                                     Washington, D.C. 20005
                                     (202) 350-4783
                                     jkaliel@kalielpllc.com

                                     Sophia G. Gold
                                     KALIELGOLD PLLC
                                     950 Gilman Street, Suite 200
                                     Berkeley, CA 94710
                                     (202) 350-4783
                                     sgold@kalielgold.com

                                     Taras Kick (CA Bar No. 143379)
                                     (to be admitted pro hac vice)
                                     THE KICK LAW FIRM, APC
                                     815 Moraga Drive
                                     Los Angeles, CA 90049
                                     Telephone: (310) 395-2988

                                     Attorneys for Plaintiff and the Putative Class




                                       17
Case 1:21-cv-01484-WJM-SKC Document 26 Filed 09/10/21 USDC Colorado Page 18 of 18




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 10th day of September, 2021, a true and accurate copy of the

   foregoing was filed and served electronically via CM/ECF service on:

          Andrew J. Demko
          Katten Muchin Rosenman LLP
          2029 Century Park East, Suite 2600
          Los Angeles, CA 90067-3012
          310-788-4400
          Fax: 310-788-4471
          Email: andrew.demko@katten.com

          Ashley Taylor Brines
          Katten Muchin Rosenman LLP
          2029 Century Park East, Suite 2600
          Los Angeles, CA 90067-3012
          310-788-4400
          Fax: 310-788-4471
          Email: ashley.brines@katten.com

          David Cameron Walker
          Brown Dunning Walker Fein PC
          2000 South Colorado Boulevard
          Tower II, Suite 700
          Denver, CO 80222
          303-329-3363
          Fax: 303-393-8438
          Email: dwalker@bdwf-firm.com

          Douglas Wayne Brown
          Brown Dunning Walker Fein PC
          2000 South Colorado Boulevard
          Tower II, Suite 700
          Denver, CO 80222
          303-329-3363
          Fax: 303-393-8438
          Email: dbrown@bdwf-firm.com

          Counsel for Defendant, Sunflower Bank, N.A.


                                                       /s/ Jeffrey D. Kaliel
                                                       Jeffrey D. Kaliel



                                                  18
